Los hechos están expresados en la opinión.
En Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta es una apelación contra sentencia de culpabilidad de dos hombres, José Hernández Pérez, convicto de asesi-nato en primer grado, y Juan Lallave, de asesinato en se-gundo grado. Además de la prueba del hallazgo de un cuerpo xhalamente mutilado y devorado por perros y de la identifi-cación del cuerpo como el del hombre que en vida era ■ cono-cido como Juan Hernández, padre de uno de los acusados, un perito prestó declaración tendente a demostrar que el dicho Juan Hernández había tenido una muerte violenta cau-sada por numerosas heridas producidas en su cuerpo y es-pecialmente en el pecho. La prueba principal tendente a la convicción de los acusados fué la declaración de Juan Her-nández, alias Maneme. El declaró que en diciembre 7, 1915, vió a José Hernández y Juan Lallave en el momento en que llevaban el cuerpo de Juan Hernández González, uno por los pies y el otro por la cabeza, y que cuando el testigo trató de huir, el acusado Juan Lallave lo detuvo cogiéndolo por el cuello, y llamando al otro acusado para que matara al testigo. Que ellos no le hicieren nada en vista de las súpli-cas que hizo, pero dejándolo •paralizado. Que entonces José Hernández pegó' a Juan Hernández González con su machete y después Juan Lallave le dió una puñalada a la víctima y que dicho José Hernández le dió otra herida, estando la víc-tima entonces con vida y'quejándose;, que los dos acusados dejaron el cuerpo un poco más ahajo del sitio en que se en-contró; que limpiaron sus machetes en la orilla de la que-brada, dejándolos allí; que ellos aterrorizaron al testigo y éste, bajo la acción del temor, guardó silencio por algún *662tiempo. Hubo prueba tendente a demostrar que la víctima era un hombre de carácter agrio, que vivía solo, y que no tenía nada que ver con su familia; que el día de la muerte él -fué al mercado a hacer algunas pequeñas ventas y tenía un poco de dinero en su bolsillo, y que los bolsillos de sus pan-’ talones se encontraron vueltos al revés. Hubo otra prueba tendente a demostrar un homicidio, ya que otro mozalbete declaró que el acusado José Hernández salió de su casa con dos armas' y regresó con una solamente y con manchas en la camisa que dijo el testigo ser de sangre; y que la madre de dicho acusado lavó una camisa ensangrentada que per-tenecía a dicho José Hernández. Hubo clara evidencia de numerosas heridas tendente a demostrar que, con anteriori-dad a las agresiones que Maneme declara, hubieron otros ataques y que los dos hombres estaban conduciendo su su-puesta víctima en un estado desvalido.
Consideremos la suficiencia de la prueba para demostrar la deliberación y premeditación que convierte el delito en un asesinato en primer grado. La declaración de Juan Maneme es lo principal que ha habido para demostrar la premedita-ción y deliberación. Su declaración ha sido atacada pero su testimonio está sostenido por las heridas de la víctima. El jurado tenía el derecho de creerlo. El está sostenido, en ver-dad, de otra manera curiosa. Juan Lallave ocupó la silla de testigos en su propia defensa y declaró que Juan Maneme y José Hernández cometieron el crimen, no en la arboleda donde el cuerpo fué encentrado, sino en la finca de Juan Her-nández, él interfecto. El acusado Lallave se colocó asimismo en la misma situación, con relación a los dos supuestos per-petradores del crimen, que Juan Maneme había ya alegado para sí, esto es, la de un espectador inocente. Pero el dicho acusado había hecho anteriormente manifestaciones al fiscal en las que no hizo en absoluto mención alguna de Maneme. Hubo entre estos dos hombres una contradicción que el ju-*663rado tenía el derecho de resolver, y encontramos que hubo prueba suficiente para que ellos así lo hicieran. No estamos convencidos de que el móvil del crimen fuera el robo. Pudo haber sido una reyerta. Existen en la prueba indicaciones de algo así como desavenencias de familia pero el hecho de encontrarse vueltos los bolsillos fué una circunstancia que el jurado tenía el derecho de considerar, para ver si se inten-taba ocultar un motivo más grave. Ni es necesario que el móvil apareciera claramente. Sea esto como sea, el continuo tajar del cuerpo de Juan Hernández González por su hijo, especialmente con ayuda de otra persona, era prueba sufi-ciente no sólo de un homicidio sino de un asesinato. ■ Con-siderando todo el caso la prueba tiende a demostrar que Juan Maneme y Juan Lallave estaban presentes mientras José Hernández tajaba a la víctima. Hay dos testigos que han declarado sobre su participación en el crimen.
Las instrucciones son impugnadas en este caso. En cuanto a la cuestión del grado .del delito las encontramos amplias. En otros respectos ellas son algo discursivas y quizás, si se tomaran párrafos aislados, se inclinen un poco contra los acusados. Por lo menos esto sería así, si fuera una cuestión de mera conexión de los acusados con el delito sin hacer re-ferencia al grado del mismo. Puede encontrarse en dichas instrucciones algo semejante a una suposición de que los acu-sados fueron los autores de la muerte de Juan Hernández González. De otra parte, ningunas excepciones fueron to-madas. No se hizo impugnación alguna al resumen hecho por la corte. En los casos de El Pueblo v. Lebrón, 23 D. P. R. 658 y El Pueblo v. Barrios, 23 D. P. R. 831, analizamos los casos y reafirmamos el principio de que no revocaremos por supuestos errores en las instrucciones, cuando no se ha to-mado excepción, a menos que estemos satisfechos de que se ha cometido un error fundamental, principio en que insis-timos de nuevo en el caso de El Pueblo v. Ramírez de Arellano, (pág. 263). Aquí se trata más bien de la actitud del juez *664que de un error específico. Pero las mismas instrucciones demuestran que el abogado de los acusados basó su defensa principalmente en el fundamento de que el delito, era un homicidio involuntario. Por tanto creemos, dado el ambiente de. la sala, que los acusados no tenían derecho a quejarse en este caso por cualquiera posible, suposición que existiera'de su conexión con el delito, y como hemos visto, la corte dió ins-trucciones muy cuidadosas y distintivas sobre los grados del delito, y sobre la duda razonable eran más favorables de lo que exige la ley. Tomando en conjunto las instrucciones y estando como estamos satisfechos de que hubo prueba sufi-ciente para la convicción, a falta de excepciones, no vemos que exista razón alguna que justifique una revocación.
Los' apelantes alegan que Juan Maneme debió haber sido corroborado porque él era un cómplice. El fué en verdad corroborado, pero no se demostró, ni fué admitido por él, que fuera un cómplice. El mero silencio de un hombre, quien no ayuda o induce y que no tiene intento de ayudar al reo, no hace de él un cómplice. 12 Cyc. 192-193. El paso adecuado que debieron haber dado los acusados fué el de pedir a la corte instruyera al efecto de que el jurado no diera crédito a la declaración no corroborada de Juan Maneme, si ellos creían que él era un cómplice.
En cuanto a la identificación del cuerpo, esto fué suficien-temente hecho por Juan Maneme, Juan Lallave y Wenceslao Gómez.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison disintió.